Citation Nr: 1755920	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess 50 percent from July 17, 2014, and 70 percent from October 27, 2015, for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), previously characterized as anxiety disorder not otherwise specified with features of PTSD.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected PTSD and MDD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability, including damage to nerve roots 2, 3, and 4 with paralysis, paralysis to left side diaphragm, numbness to left side of face, and left-sided headaches, due to VA surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. C. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974 and reserve service between March 1978 to May 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2012, April 2013, November 2015, and February 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  

In July 2015, the Board remanded the appeal for additional development.  Thereafter, in a November 2015 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disorder from anxiety disorder not otherwise specified with features of PTSD to PTSD and MDD, increasing his evaluation to 70 percent disabling, effective October 27, 2015.

In May 2016, the Board remanded the matters of entitlement to a TDIU, entitlement to service connection for OSA, and entitlement to an initial rating for PTSD for additional development.  The Board also increased the Veteran's rating for his anxiety disorder not otherwise specified with features of PTSD from 10 to 30 percent disabling, prior to July 17, 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded that issue back to the Board pursuant to a December 2016 Court Order based on a November 2016 Joint Motion for Partial Remand.

In a February 2017 decision, the Board increased the Veteran's rating for his anxiety disorder not otherwise specified with features of PTSD to 50 percent disabling, prior to July 17, 2014.  In a February 2017 rating decision, the RO effectuated the award for a 50 percent rating for anxiety disorder not otherwise specified with features of PTSD from March 22, 2011, to October 27, 2015.  Thus, the only parts of the Veteran's initial rating claim for his service-connected psychiatric disability remaining before the Board on appeal are entitlement to an initial evaluation in excess of 50 percent from July 17, 2014, and in excess of 70 percent from October 27, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a TDIU and entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period from July 17, 2014, to the present, the Veteran's service-connected psychiatric disability was manifested by no more than occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking, or mood.

2.  Resolving all doubt in his favor, the Veteran's currently diagnosed OSA was aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  From July 17, 2014, the criteria for the assignment of an initial evaluation of 70 percent, but no higher, for anxiety disorder not otherwise specified with features of PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  From October 27, 2015, the criteria for the assignment of an initial evaluation in excess of 70 percent for PTSD and MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to service connection for OSA, as secondary to a service-connected disorder, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for OSA.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

VA's duty to notify was satisfied by letters dated in March 2011, July 2011, July 2014, and December 2016.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the May 2015 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  The Veteran was also afforded a VA PTSD examination in October 2015 that is adequate for rating purposes, as VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of his service-connected PTSD and MDD residuals during the appeal period.  

Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2016 remand orders, to include obtaining VA treatment records, a VA medical opinion, and SSA records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Initial Evaluation - PTSD

The Veteran seeks an initial evaluation in excess of 50 percent from July 17, 2014, and in excess of 70 percent from October 27, 2015, for his service-connected psychiatric disability, now characterized as PTSD and MDD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Under 38 C.F.R. § 4.130, the general rating formula for mental disorders, to include PTSD and MDD (evaluated under Diagnostic Codes 9411 and 9413), is as follows:

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413 (2017).

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267.  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Collectively, the evidence of record, including SSA and VA treatment records as well as the October 2015 VA examination report, reflected that the Veteran's PTSD and MDD were manifested by occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking, or mood.  During the appeal period, the Veteran reported having suicidal ideation, difficulty concentrating, vivid and frequent nightmares, intrusive thoughts, irritability with occasional outbursts of anger, flashbacks, avoidance behaviors, weekly panic attacks, impaired sleep and memory, exaggerated startle response, severe hypervigilance, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, anxiety, significant depressed mood, paranoia, periods of dissociation with tremulous motor activity, and persistent inability to experience positive emotions. 

The Board is cognizant that a VA examiner in the October 2015 VA examination report and a VA psychologist in an October 2014 statement each indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The October 2015 VA examiner and additional VA outpatient treatment providers also found the Veteran exhibited normal or appropriate hygiene, thought processes, memory, judgment, and speech on mental status evaluation.  However, the Veteran was also shown to have a sense of a foreshortened future and frequent passive suicidal ideation as well as to have expressed an inability to go in public places like stores and restaurants.  In addition, the October 2015 VA examiner specifically commented that the Veteran's PTSD symptoms caused clinically significant impairment in social, occupational, or other areas of functioning.  VA treatment records dated in 2017 showed continued findings of severe PTSD with panic attacks, severe MDD, water phobia secondary to trauma, and mild alcohol use disorder.  Considering the evidence with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's anxiety disorder not otherwise specified with features of PTSD, now characterized as PTSD and MDD, meets the severity of occupational and social impairment contemplated for the assignment of a 70 percent rating from July 17, 2014.

Nevertheless, the Board finds that the Veteran's PTSD and MDD symptoms do not more nearly approximate the criteria for the 100 percent evaluation.  Evidence of record clearly does not indicate that the Veteran's psychiatric symptomatology is productive of total social and occupational impairment.  The Board acknowledges that that the Veteran has reported being unemployed since 2013 from his profession as a crane operator.  During the October 2015 VA examination, he indicated that would be employed full time if he did not have his current shoulder injuries and that working had helped him cope with his psychiatric symptomatology in the past.  Psychiatric findings of record during this time period are also reflective of significant but not total social impairment.  The Veteran indicated that he was maintaining contact with his family, remained married to his spouse, and attended individual and group therapy.  Evidence of record during the appeal period showed that reported passive suicidal ideation and paranoia were not persistent, that he was able to maintain minimal personal hygiene, and that he was oriented with linear thought processes. 

The Veteran's overall disability does not more nearly approximate a 100 percent rating.  Evidence of record during this time period does not indicate that the Veteran has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

The Board has also considered the Veteran's assigned GAF scores ranging from 51 to 60 during the appeal period.  The assigned GAF score of 52 contemplates moderate symptomatology and substantial but not total impairment in social and occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent rating during the appeal period. 

The Board is cognizant that the Veteran is competent to attest to things he experiences through his senses, such as anxiety, irritability, isolation, avoidance behaviors, and depressed mood.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The statements from the Veteran are competent evidence to report his increased psychiatric symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469, 470 (1994).  The Veteran is also credible in his belief that he is entitled to an increased evaluation for his service-connected PTSD and MDD.  However, the more probative evidence of record does not indicate that the assignment of an initial evaluation in excess of 70 percent is warranted.  In so finding, the Board notes that it weighed the lay and medical evidence and finds more probative opinions rendered by VA medical professionals given their expertise in evaluating psychiatric disorders.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period from July 17, 2014, when the Veteran's service-connected PTSD and MDD varied to such an extent that a rating greater or less than the 70 percent rating currently assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the assignment of an initial evaluation in excess of 70 percent for PTSD and MDD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board will not address whether referral for an extraschedular rating is warranted, as neither the Veteran nor his representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).  

Service Connection - OSA

In written statements of record and during his May 2015 Board hearing, the Veteran has asserted that his claimed sleep disorder is secondary to his service-connected PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2017).

In view of the totality of the evidence, including the current findings of OSA diagnosed in 2010; the previous award of entitlement to service connection for PTSD and MDD; the favorable testimony by the Veteran's treating VA social worker during the May 2015 Board hearing; the favorable conclusions reached by the December 2016 VA examiner that it was more likely than not that the Veteran's nightmares and recall of PTSD events during sleep aggravated his OSA beyond the natural progression; and the decreased probative value of additional VA medical opinions dated in January 2012, October 2015, and August 2017 due to incomplete, inadequate, or speculative rationale, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea is secondary to his service-connected PTSD and MDD.  Applying the doctrine of reasonable doubt, service connection for OSA is warranted.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

From July 17, 2014, entitlement to an initial evaluation of 70 percent, but no higher, for anxiety disorder not otherwise specified with features of PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

From October 27, 2015, entitlement to an initial evaluation in excess of 70 percent, for PTSD and MDD is denied.

Entitlement to service connection for OSA as secondary to service-connected PTSD and MDD is granted.


REMAND

In October 2017, the Veteran filed a timely notice of disagreement (NOD) with the April 2017 rating decision that confirmed and continued a previous denial of entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability, including damage to nerve roots 2, 3, and 4 with paralysis, paralysis to left side diaphragm, numbness to left side of face, and left-sided headaches, due to VA surgical treatment.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders the claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2017).  To date, the AOJ has not issued a SOC addressing the Veteran's 1151 claim discussed above.  Under these circumstances, the Board must remand this claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Furthermore, based on the pending 1151 claim and recent grant of entitlement to service connection for OSA, the Board will defer adjudication of appeal for entitlement to a TDIU at this time.  See generally Harris v. Derwinski, 1 Vet. App. 180 (1991).

Evidence of record further reflects that the Veteran received VA medical treatment for his service-connected disabilities from Providence VAMC.  As evidence of record only includes treatment records dated up to August 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records pertaining to the Veteran's service-connected disabilities from Providence VAMC for the period from August 2017 to the present and associate them with the file.

2.  Provide the Veteran with a SOC addressing the pending appeal for entitlement to VA compensation benefits under the provisions of 38 U.S.C. § 1151 for additional disability, including damage to nerve roots 2, 3, and 4 with paralysis, paralysis to left side diaphragm, numbness to left side of face, and left-sided headaches, due to VA surgical treatment.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over that issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2017).

3.  After completing the above actions, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2017 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


